Civilian pay; Civil Service retirement annuity; increased annuity. — Plaintiff, a former civilian Government employee, sues to recover additional. Civil Service retirement annuity pay from the date of his retirement in 1962, on the ground that he should have received credit in the computation of his amiuity for a two year, period between 1936 and 1938 during which time plaintiff was not in Government service as the result' of a removal for cause. Plaintiff urges that his dismissal from the service was illegal and that the period of such illegal separation should have been used in computing his retirement annuity. Defendant moved for summary judgment on the ground that the claim is barred by the six year statute of limitations applicable to suits in this court since the illegal removal resulting in the loss of creditable service occurred in 1936, and also on the ground that under 5 U.S.C. § 2253(a), no credit could be allowed for any period of separation in excess of three days. Upon consideration of defendant’s motion, plaintiff’s objections thereto and the briefs of the parties, the court, on January 3,1964, dismissed the petition on the basis of Palmer v. United States, 129 Ct. Cl. 322 and 5 U.S.C. § 2253(a).